Case 5:17-cv-00093-JRG-CMC Document 52 Filed 07/26/20 Page 1 of 2 PageID #: 282



                           IN THE UNITED STATES DISTRICT COURT

                            FOR THE EASTERN DISTRICT OF TEXAS

                                      TEXARKANA DIVISION

 TOMMY LEE YATES                                    §
 v.                                                 §       CIVIL ACTION NO. 5:17cv93
 C. McPEAK, ET AL.                                  §


              MEMORANDUM ADOPTING REPORT AND RECOMMENDATION
                   OF THE UNITED STATES MAGISTRATE JUDGE
                        AND ENTERING FINAL JUDGMENT

         The Plaintiff Tommy Lee Yates, a former inmate of the Texas Department of Criminal

 Justice, Correctional Institutions Division, filed this civil action under 42 U.S.C. §1983 complaining

 of alleged deprivations of his constitutional rights. This Court referred the lawsuit to the United

 States Magistrate Judge pursuant to 28 U.S.C. §636(b)(1) and (3) and the Amended Order for the

 Adoption of Local Rules for the Assignment of Duties to United States Magistrate Judges.
         On February 18, 2020, mail sent to Plaintiff was returned with the notation “RTS released.”

 On February 24, the Clerk of Court received correspondence from another inmate asking that the

 case be held in abeyance because of Plaintiff’s serious illness.

         On April 23, 2020, the Court contacted TDCJ-CID to inquire when Plaintiff had been
 released. TDCJ-CID personnel informed the Court that in fact, Plaintiff had passed away on
 February 1, 2020.

         On April 24, the Magistrate Judge issued a Report recommending all pending motions in the

 case be denied. Because there was no suggestion of death in the record, the Magistrate Judge stated

 the Report would serve as the statutory statement noting Plaintiff’s death and commencing the 90-

 period for the filing of a motion for substitution by any party or by the decedent’s successor or
 representative, as set out in Fed. R. Civ. P. 25(a). To date, no motion for substitution has been filed.



                                                    1
Case 5:17-cv-00093-JRG-CMC Document 52 Filed 07/26/20 Page 2 of 2 PageID #: 283



         Fed. R. Civ. P. 25(a) provides that if a motion for substitution is not made within 90 days

 after service of a statement noting the death, “the action by or against the decedent shall be

 dismissed.” See also Broderick-Home v. United States, 544 F.App’x 479, 2013 U.S. App. LEXIS
 22188, 2013 WL 5832541 (5th Cir., October 31, 2013) (affirming Rule 25(a) dismissal without

 prejudice). It is accordingly

         ORDERED that the Magistrate Judge’s Report (docket no. 51) is ADOPTED as the opinion

 of the district court. It is further

         ORDERED that the above-styled civil action is DISMISSED WITHOUT PREJUDICE

 based upon the death of the Plaintiff Tommy Lee Yates and the absence of a motion for substitution

 in accordance with Fed. R. Civ. P. 25(a). Finally, it is

         ORDERED that any and all motions which may be pending in this civil action are hereby

 DENIED.


          So Ordered this
          Jul 26, 2020




                                                   2
